DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-18, in the reply filed on 2/8/2022 is acknowledged.  The traversal is on the ground that “given that both claim sets are in substantially similar subclasses and contain similar claim terms, the restriction requirement has not established that there is a serious burden on the Examiner to examine both sets of claims”.  This is not found persuasive because as shown in the restriction requirement both inventions have acquired a separate status in the art as shown by their different classification, and the search required for each Group of claims requires a different field of search therefore causing a serious burden on the Examiner.
The requirement is still deemed proper and is therefore made FINAL.
Claims 19-20 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 2/8/2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stickler et al. (US 2019/0016436) [hereinafter Stickler].
Stickler discloses a composite hat stringer for stiffening a panel (Figs. 4-5; and paragraph [0021]), comprising a plurality of composite fabric plies arranged to form a cap (center protruded region; layers 38a, 38b, and 38c), a pair of flanges (outer regions) and a pair of webs (increased region between the outer regions and the center region) respectively connecting the cap with the pair of flanges, and at least one composite tape ply (plank ply 40, 40a, 40b and/or 40c) within the cap.
Regarding claim 2, Stickler discloses each of the composite fabric plies including unidirectional reinforcing fibers interwoven with differing fiber orientations, and the at least one composite tape ply includes unidirectional reinforcing fibers having a 0o fiber orientation aligned with a longitudinal axis of the composite hat stringer (paragraphs [0021-0023] and [0031]; claim 2).
Regarding claim 3, Stickler discloses the at least one composite tape ply (plank ply 40, 40a or 40b) located above a midplane of the composite hat stringer (Figs. 4-5; paragraph [0021]; claim 2).
	Regarding claim 4, Stickler discloses a plurality of composite tape plies (plank plies 40, 40a, 40b, and 40c) interleafed with the plurality of composite fabric plies (plies 38, 38a, 38b and 38c) in the cap (Figs. 4-5).
	Regarding claim 5, Stickler discloses at least two composite tape plies (plank plies 40, 40a, 40b and 40c) located within the cap and separated by at least one of the plurality of the composite fabric plies (ply 38, 38a, 38b and/or 38c).
	Regarding claim 6, Stickler discloses the at least one composite tape ply including opposite edges respectively spaced inwardly from outer edges of the cap (Figs. 4-5, plank plies 40, 40a, 40b and 40c).
	Regarding claim 7, Stickler discloses the composite hat stringer having a neutral axis, and the at least one composite tape ply (plank ply 40, 40a, 40b or 40c) is spaced above the neutral axis (Figs. 4-5).
	Regarding claim 8, Stickler discloses a stiffened composite panel assembly (Figs. 2-5), comprising a composite panel formed of multiple plies of composite tape (plank plies 40, 40a, 40b and 40c), the composite panel including a base charge (member 20 or 28) extending in a spanwise direction of the composite panel, and a composite hat stringer (stringer 26; claim 2) joined to the base charge and extending in the spanwise direction of the composite panel (Figs. 2-3), the composite hat stringer being formed of laminated plies of composite fabric (plies 38, 38a, 38b and 38c) and including at least one composite tape ply (plank ply 40, 40a, 40b and/or 40c).
Regarding claim 9, Stickler discloses a plurality of composite tape plies (Figs. 4-5, plank plies 40, 40a, 40b, and 40c) interleafed with the laminated plies of composite fabric (Figs. 4-5, plies 38, 38a, 38b and 38c).
Regarding claim 10, Stickler discloses the at least one composite tape ply being located above a midplane of the composite hat stringer (Figs. 4-5, plank ply 40, 40a or 40b; claim 2).
	Regarding claim 14, Stickler discloses the composite hat stringer including a cap, and at least one composite tape ply (plank plies 40, 40a, 40b and 40c) located within the cap (claim 2) and includes unidirectional reinforcing fibers having a 0o fiber orientation extending in the spanwise direction of the composite panel (paragraphs [0023]).
	Regarding claim 15, Stickler discloses the least one composite tape ply including opposite edges respectively spaced inwardly from outer edges of the cap (Figs. 4-5, plank plies 40, 40a, 40b and 40c; claim 2).
	Regarding claim 16, Stickler discloses the composite tape plies (Figs. 4-5; plank plies 40, 40a, 40b and 40c) separated from each other by at least one of the laminated plies of composite fabric (Figs. 4-5, plies 38, 38a, 38b and 38c).

	Claims 1-10 and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Darrow et al. (US 2009/0176066) [hereinafter Darrow].
Darrow discloses a composite hat stringer for stiffening a panel (Figs. 1-2 and Fig. 11; and paragraph [0001]), comprising a plurality of composite fabric plies arranged to form a cap (layers 28, 29, 39, 34; cap 24), a pair of flanges (flanges 16) and a pair of webs (webs 20) respectively connecting the cap with the pair of flanges, and at least one composite tape ply (ply or plies 43,52; or ply 152) within the cap.
Regarding claim 2, Darrow discloses each of the composite fabric plies including unidirectional reinforcing fibers interwoven with differing fiber orientations (paragraphs [0022-0023]), and the at least one composite tape ply includes unidirectional reinforcing fibers having a 0o fiber orientation aligned with a longitudinal axis of the composite hat stringer (paragraphs [0025] and [0033]).
Regarding claim 3, Darrow discloses the at least one composite tape ply (plank ply 52 or 152) located above a midplane of the composite hat stringer (Figs. 2 and 11).
	Regarding claim 4, Darrow discloses a plurality of composite tape plies (plies 52 or 152) interleafed with the plurality of composite fabric plies (plies 28, 29, 34, 39 or plies 128, 129, 131, 134) in the cap (Fig. 2 or Fig. 11).
	Regarding claim 5, Darrow discloses at least two composite tape plies (Fig. 11, plies 152) located within the cap and separated by at least one of the plurality of the composite fabric plies (plies 134, 128, 129, and 131).
	Regarding claim 6, Darrow discloses the at least one composite tape ply including opposite edges respectively spaced inwardly from outer edges of the cap (ply or plies 52 or 152).
	Regarding claim 7, Darrow discloses the composite hat stringer having a neutral axis, and the at least one composite tape ply (ply or plies 52 and 152) is spaced above the neutral axis (Fig. 2 or 11).
Regarding claim 8, Darrow discloses a stiffened composite panel assembly (Figs. 2 and 11), comprising a composite panel formed of multiple plies of composite tape (plies 52 or 152), the composite panel including a base charge (member 58) extending in a spanwise direction of the composite panel, and a composite hat stringer (stringer 12) joined to the base charge and extending in the spanwise direction of the composite panel (Figs. 2 and 11), the composite hat stringer being formed of laminated plies of composite fabric (plies 28, 29, 39, 34 or plies 128, 129, 131, 134) and including at least one composite tape ply (ply or plies 52 and 152).
Regarding claim 9, Darrow discloses a plurality of composite tape plies (plies 52 or 152) interleafed with the laminated plies of composite fabric (plies 28, 29, 39 and 34; or plies 128, 129, 131 and 134).
Regarding claim 10, Darrow discloses the at least one composite tape ply being located above a midplane of the composite hat stringer (Fig. 2, ply or plies 52; or Fig. 11, ply or plies 152).
	Regarding claim 14, Darrow discloses the composite hat stringer including a cap (cap 24 or 124), and at least one composite tape ply (ply 52 or 152) located within the cap and includes unidirectional reinforcing fibers having a 0o fiber orientation extending in the spanwise direction of the composite panel (paragraphs [0025]).
	Regarding claim 15, Darrow discloses the least one composite tape ply including opposite edges respectively spaced inwardly from outer edges of the cap (plies 52 or 152).
	Regarding claim 16, Darrow discloses the composite tape plies (plies 152) separated from each other by at least one of the laminated plies of composite fabric (plies 134, 128, 129, and 131).


   Allowable Subject Matter
Claims 11-13, 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The cited prior art fails to teach or suggest the distinct features recited in dependent claims 11-13, 17 and 18.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A SIMONE whose telephone number is (571)272-1501. The examiner can normally be reached M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CATHERINE A. SIMONE
Examiner
Art Unit 1781



/Catherine A. Simone/Primary Examiner, Art Unit 1781